ICJ_086_PassageGreatBelt_FIN_DNK_1991-07-29_ORD_01_NA_02_EN.txt. 25

SEPARATE OPINION OF VICE-PRESIDENT ODA

I am in full agreement with the conclusion of the Order to reject the
request of Finland on the sufficient ground of lack of urgency. Urgency
is indeed absent. Firstly, Denmark has given assurances that no physi-
cal obstruction of the East Channel will occur before the end of 1994.
Secondly — and this is a point which should have been underlined —,
while would-be purchasers of drill ships and oil rigs from Finnish ship-
yards must inevitably weigh the risk that in the meantime the Court may
give a judgment adverse to the Finnish claim, that risk would have
remained undiminished even if the Court had indicated the provisional
measures requested, because their indication would in no way have pre-
judged the merits. Consequently, I saw little meaningful object in Fin-
land’s request. The only way in which the Court can concretely affect
Finland’s position is by passing judgment on the merits, and, in view of
the negative consequences for that position flowing from the non-reso-
lution of the dispute, the Court will render the best service by coming to
a final decision at the earliest possible date.

*

I also agree with the warning to Denmark that

“the possibility cannot and should not be excluded a priori of a
judicial finding that such works must not be continued or must be
modified or dismantled” (para. 31).

This phrase adds an extremely important element of balance to the rejec-
tion of the Finnish request. In connection with Denmark’s risk, it may be
observed that the Agent and counsel for the Respondent laid stress on the
contention that, should execution of the East Channel Bridge project have
reached an advanced stage before the Court gives judgment and should
the Court in fact find in favour of Finland, it would then be legitimate to
finish the bridge and offer compensation inasmuch as restitution in kind
would be excessively onerous. As the Court in its Order has indicated, no
reliance can be placed on the Court’s eventually determining that this
course of action could be represented as legally sufficient. To minimize
the possibility of wasted efforts, it is therefore all the more desirable for
Denmark also that the judgment be handed down as soon as possible.

* *

17
26 PASSAGE THROUGH THE GREAT BELT (SEP. OP. ODA)

There are, however, two aspects of the Order which I regard as some-
what superfluous. In the first place, while it is certainly true, as the Order
states, that

“it is for Denmark . . . to consider the impact which a judgment
upholding [Finland’s claim] could have upon the implementation of
the Great Belt project, and to decide whether or to what extent it
should accordingly delay or modify that project” (para. 33),

there seems to be little reason for the Court to suggest “likewise” that

“itis for Finland... .to decide whether or not to promote reconsidera-
tion of ways of enabling drill ships and oil rigs to pass through the
Danish Straits in the event that [Finland loses the case on the merits]”
(para. 34).

What is in fact needed for Finland, at this stage, is simply to take cog-
nizance of the obvious possibility that in the event of its losing the case on
the merits it might have to abandon or modify any plans to construct
drill ships and oil rigs higher than 65 metres.

*

Secondly, while I am in no sense opposed to a revival of negotiations if
the Parties take an initiative in that sense, here we have two brother
nations in the Baltic region which, we are assured, have a trusting relation-
ship pursued through largely informal diplomacy; it is therefore reason-
able to assume that, if negotiations could lead to a solution of their
dispute, recourse to the judicial process would not have been necessary.
Where, indeed, is the incentive for the Parties to negotiate now, when each
must believe that the strength of its position depends upon the judicial
determination of its right : on one side a right of free passage of taller drill
ships and oil rigs, on the other a right freely to undertake works within the
national territory though recognizing a right of passage for drill ships and
oil rigs of lesser height? There is no shared understanding of the relation-
ship between these rights, or of the rules of international law relevant to
their reconciliation. Thus neither Party can blame the other for reluctance
to negotiate at this stage.

Moreover, if what the Court wishes to encourage is that the Parties
should negotiate as to their respective attitudes or conduct pending judg-
ment of the merits, it should be obvious that neither side will be willing to
risk prejudicing its case by making concessions. Until the Court has
resolved some central legal issues, the chance of stalemate is therefore so
great that for the Court to point the Parties in that direction may be of little

18
27 PASSAGE THROUGH THE GREAT BELT (SEP. OP. ODA)

avail. I therefore have difficulty in endorsing the sentiment expressed by
the Court that

“pending a decision of the Court on the merits, any negotiation
between the Parties with a view to achieving a direct and friendly
settlement is to be welcomed” (para. 35).

The only fruitful direction in which the Court can bend its efforts is
towards ensuring “that the decision on the merits be reached with all
possible expedition” (para. 36). Indeed, it is the very readiness of the
Parties to negotiate on a basis of law that makes it imperative to finish
the case as speedily as possible.

(Signed) Shigeru Opa.

19
